CitiMortgage Inc. v Scott (2018 NY Slip Op 00238)





CitiMortgage Inc. v Scott


2018 NY Slip Op 00238


Decided on January 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Kahn, Kern, JJ.


5440 106760/08

[*1]CitiMortgage Inc., Plaintiff-Respondent,
vNkenge Scott, Defendant-Appellant, John Does No. 1 through 10, etc., et al., Defendants.


LaRocca Hornik Rosen Greenberg & Blaha LLP, New York (Eric P. Blaha of counsel), for appellant.
Akerman LLP, New York (Jordan M. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 15, 2016, which, following a traverse hearing, denied defendant Nkenge Scott's motion to, among other things, vacate the default judgment entered against her, unanimously affirmed, without costs.
There exists no basis to disturb the hearing court's determination, which turned largely on the credibility of the witnesses and was substantiated by the record, including affidavits of service (see Arrufat v Bhikhi, 101 AD3d 441, 442 [1st Dept 2012]). Plaintiff satisfied its burden of establishing, by a preponderance of the evidence, that service of process was effectuated on defendant and personal jurisdiction was thereby obtained (see CPLR 308[2]; Gass v Gass, 42 AD3d 393, 393 [1st Dept 2007]). While defendant submitted evidence of her residence at another location, she did not conclusively establish that she did not reside at the subject property, which she had identified in the loan application as her primary address (see Arrufat, 101 AD3d at 442; Cadle Co. v Nunez, 43 AD3d 653, 656 [1st Dept 2007]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 11, 2018
CLERK